DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claims 1, in the paper of 6/9/2022, is acknowledged.  Applicants' arguments filed on 6/9/2022, have been fully considered and are deemed to be persuasive to overcome the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-10 are at issue and are present for examination.  
Election/Restriction
Applicant’s election without traverse of Group I, Claims 1-8, drawn to method of analyzing an RNA sequence and the Species of RNase T1 of Species Group 1 and mRNA of Species Group 2, in the paper of 1/21/2019 is acknowledged.
Claims 9-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (claims 2-8 dependent on) is indefinite in the newly added recitation “wherein the first recombinant ribonuclease has been produced via a process that includes transcription of the nucleic acid sequence of SEQ ID NO. 4” as this newly added recitation is a product-by process type of limitation and is unclear and confusing.  First as the newly added limitation is a product by process type limitation, the “process” does not materially change the “product”.  Thus the limitation continues to read on that ribonuclease which is encoded by SEQ ID NO:4.  Further the recitation is indefinite in that the referred to “process” includes transcription which means that it may also include other processes that are unclear and confusing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hossain and Limbach (RNA, Vol 13, pp 295-303, 2007) and GenBank Accession No. KGN59560, Oct 2014.
This rejection was stated in the previous office action as it applied to previous claims 1- 8.  In response to the rejection, applicants have amended claims 1 and traverse the rejection as it applies to the newly amended claims.  For applicants convenience the original rejection is repeated herein.  
Hossain and Limbach teach the mass spectrometry-based detection of transfer RNAs by their signature endonuclease digestion products that enables the detection of individual tRNAs from a total tRNA pool (see abstract and supporting text).  Hossain and Limbach teach methods of analyzing an RNA sequence comprising digesting an RNA having an RNA sequence with a first recombinant ribonuclease to give digestion products comprising nucleotides of the RNA sequence and analyzing the digestion products using an analytical method to provide the identity of at least some of the nucleotides.  Hossain and Limbach teach the above method of analyzing an RNA sequence with different recombinant ribonucleases including RNase T1, RNase A.  Hossain and Limbach further teach a summary of theoretical signature digestion products of E. coli tRNA with RNAse T1 and RNAse U2.  Hossain and Limbach further teach that the taught signature digestion product approach can be combined with other methods such as RNase-mediated labeling for the relative and absolute quantification of tRNAs from a cell lysate.  Hossain and Limbach teach that additional applications of the taught methods will be enabled by more comprehensive RNA sequence databases which incorporate the modification status of the RNAs.
GenBank Accession No. KGN59560, Oct 2014  teach a ribonuclease comprising a cytidine-specific recombinant RNase Custivin encoded by the nucleotide sequence of SEQ ID NO:4 (see sequence alignment of SEQ ID NO:5, the protein translated from SEQ ID NO:4 and GenBank Accession No. KGN59560, Oct 2014 in Appendix).  The protein taught by GenBank Accession No. KGN59560 is 100% identical to that protein encoded by SEQ ID NO:4. 
One of skill in the art before the time of invention would have been motivated to practice the methods taught by Hossain and Limbach of analyzing an RNA sequence by digesting an RNA having an RNA sequence with additional recombinant ribonucleases beyond those taught by Hossain and Limbach and analyzing the digestion products in order to identify tRNA identification profile for identifying cellular tRNAs.  One would have been motivated to use the ribonuclease taught by GenBank Accession No. KGN59560 in the above methods of Hossain and Limbach.  One of skill in the art before the time of invention would have been motivated to combine the ribonuclease taught by GenBank Accession No. KGN59560 with additional ribonuclease such a RNase T1 and RNase A as taught by Hossain and Limbach.  The expectation of success is high based upon the high level of skill in the art as exemplified by the teachings of Hossain and Limbach, who teach all the methods required to practice the obvious method.
Claims 6 is included in the rejection on the basis that the methods taught by Hossain and Limbach are considered a sequencing method as it results in sequence information (See also rejection under 112 (b)).
Applicants Response:
Applicants traverse the rejection on the basis that applicants submit that regarding the recombinant ribonuclease, claim 1 has been presently amended to specifically recite that the ribonuclease has been produced via a process that includes transcription of the nucleic acid of SEQ ID NO:4.  Applicants submit that the recited ribonuclease is one that has been produced from polynucleotide sequence of SEQ ID NO:4 and neither reference Hossain or GenBank Accession No. KGN59560 teach the nucleotide sequence of SEQ ID NO:4. 
Applicants submit that in the Office Action, the Examiner acknowledges that the cited references do not teach SEQ ID NO 4 and states that the polynucleotide sequence of SEQ ID NO 4 may indeed be novel and nonobvious. Applicants submit that the Examiner takes the position that the wording of independent claim 1 (prior to the present amendments) does not require the polynucleotide of SEQ ID NO 4 - but only requires a protein encoded by the polynucleotide of SEQ ID NO 4 (and the amino acid sequence of KGN59560 is an amino acid sequence that can be encoded by the polynucleotide sequence of SEQ ID NO 4). Applicants submit that in summary, the Examiner opines that claim 1 does not specifically require the polynucleotide of SEQ ID NO 4. 
Applicants submit that with the present amendments, independent claim 1 now does specifically require the polynucleotide of SEQ ID NO 4. As GenBank Accession No. KGN59560 does not teach SEQ ID NO 4, no combination of Hossain and GenBank can teach SEQ ID NO 4 - and so cannot teach that which is claimed in independent claim 1.  Further, Applicant submits that the use of the polynucleotide encompassed by SEQ ID NO 4 would not be suggested by the amino acid sequence taught in GenBank Accession No. KGN59560. In that regard, Applicant submits that the particular sequences described in the application (such as SEQ ID NO 4 recited in independent claim 1) are codon--7-Application Serial No. 16/681,078Response to Office Action and Amendmentoptimized sequences that are not previously known, and which provide an unexpected benefit over known and used sequences. 
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is found non-persuasive for the reasons previously stated and for those reasons repeated herein.
In response to applicant’s submission that regarding the recombinant ribonuclease, claim 1 has been presently amended to specifically recite that the ribonuclease includes the nucleotide sequence of SEQ ID NO 4, this is acknowledged as is the above rejection based upon indefiniteness.  Applicant’s submission that the Examiner acknowledges that Hossain does not teach such a recombinant ribonuclease encoded by a polynucleotide having SEQ ID NO 4, and further notes that GenBank Accession No. KGN59560 also does not teach the-6- Response to Office Action and Amendmentnucleotide sequence of SEQ ID NO 4 (the Examiner acknowledges that KGN59560 does not teach SEQ ID NO 4; rather, the Examiner notes that the sequence of KGN59560 is that which would be translated from a polynucleotide sequence (such as the polynucleotide sequence of SEQ ID NO 4) is also acknowledged. 
Applicants submission that in the Office Action, the Examiner acknowledges that the cited references do not teach SEQ ID NO 4 and states that the polynucleotide sequence of SEQ ID NO 4 may indeed be novel and nonobvious is also acknowledged as is the submission that the Examiner takes the position that the wording of independent claim 1 (prior to the present amendments) does not require the polynucleotide of SEQ ID NO 4 - but only requires a protein encoded by the polynucleotide of SEQ ID NO 4 (and the amino acid sequence of KGN59560 is an amino acid sequence that is encoded by the polynucleotide sequence of SEQ ID NO 4) is acknowledged. In response to applicants submission that in summary, the Examiner opines that claim 1 does not specifically require the polynucleotide of SEQ ID NO 4, this is acknowledged and continues to be true (see above rejection under 35 U.S.C. 112(b)).
Applicants submission with the present amendments, independent claim 1 now does specifically require the polynucleotide of SEQ ID NO 4 is not found persuasive for the reasons previously stated and for those reasons stated above under the rejection under 35 U.S.C. 112(b), the presently claimed method does not require the nucleic acid sequence of SEQ ID NO:4 or knowledge thereof in order to practice the obvious method.
 In response to applicants submission that as GenBank Accession No. KGN59560 does not teach SEQ ID NO 4, no combination of Hossain and GenBank can teach SEQ ID NO 4 is found persuasive but as stated previously and maintained the current rejection does not require SEQ ID NO:4 or knowledge of SEQ ID NO4.
Thus, claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hossain and Limbach and GenBank Accession No. KGN59560.

Allowable Subject Matter
It is noted that the examiner called applicants representative, David Jefferies, on multiple occasions and left voice mails that were not returned.  The examiner was attempting to communicate what he felt would be allowable subject matter such as that DRAFT claim below:

1. (Currently Amended) 	A method of analyzing an RNA sequence comprising: 
transcribing the nucleic acid sequence of SEQ ID NO. 4; 
obtaining the recombinant ribonuclease encoded by the nucleic acid sequence of SEQ ID NO. 4, 
obtaining digestion products by digesting an RNA having an RNA sequence with the recombinant ribonuclease, wherein the digestion products comprise nucleotides of the RNA sequence; and 
analyzing the digestion products using an analytical method to provide the identity of at least some of the nucleotides.

Remarks
No claim is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
7/15/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652